Title: To Benjamin Franklin from Vergennes: Two Letters, 8 June 1781
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


I.
A Vlles. [Versailles] le 8. Juin 1781.
Le Congrès, M, pour récompenser les Services militaires du Sr. Tousard, officier françois, lui a accordé une pension de 30 piastres par mois. Cet officier a joui de cette grace pendant quelque tems; mais il en est privé actüellement Sans en Savoir la cause. Je ne doute pas, M, que vous ne vous portiez volontiers à intervenir auprès du Congrès pour l’engager à la remettre en activité, et à en assurer la Stabilité: l’intérêt que je prends au Sr. [Sieur] Tousard, est fondé Sur le bon témoignage que l’on m’en a rendu, et Sur la protection particulière que lui accordent Des personnes de considération.
M Franklin
 
II.
A Versailles le 8. Juin 1781.
J’ai recu, Monsieur, la lettre que vous m’avez fait l’honneur de m’écrire le 4. de ce mois.
J’ignore si M. Laurens a acheté des vêtements en hollande pour le compte du Congrès; je sais seulement, et vous en avez été informé dans le tems, que cet Officier a dû employer à des achats en france une partie des six millions que le Roi a accordés au Congrès, et que le résidu de cette somme a dû être transporté en Amérique dans la vüe de ranimer le crédit des Etats-unis. Si M. Laurens au lieu de payer comptant en hollande, s’est contenté de donner des traites sur vous, je n’y ai aucune part, et le Roi n’en peut prendre aucune au remboursement.
Quant aux sommes qui proviendront de l’emprunt ouvert en hollande, nous n’avons aucun titre pour en régler l’emploi, puisqu’elles appartiendront aux Etats-unis; c’est donc, Monsieur, au Congrès que vous devez vous addresser pour obtenir la faculté d’en disposer, en acquittant les traites que l’on donne sur vous de touts les cotés.
J’ai l’honneur d’être très-parfaitement, Monsieur, votre très-humble et très obéissant serviteur./.
De Vergennes
M. francklin
